Citation Nr: 0729266	
Decision Date: 09/18/07    Archive Date: 10/01/07

DOCKET NO.  05-16 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an effective date earlier than December 14, 
2001, for the grant of service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel




INTRODUCTION

The veteran had active military service from August 1969 to 
March 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, which granted service connection for 
PTSD and assigned a 50 percent rating, effective December 14, 
2001. The veteran perfected an appeal as to the assigned 
effective date for service connection. 


FINDINGS OF FACT

1.  In a March 1996 decision, the Board denied the veteran's 
claim of entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  On December 14, 2001, the RO received the veteran's 
petition to reopen his claim for service connection for PTSD. 

3. There is no evidence that constitutes a pending formal or 
informal request to reopen the claim for service connection 
prior to December 14, 2001.


CONCLUSION OF LAW

Following the March 1996 final Board decision, the first 
formal or informal application to reopen the claim for 
service connection for PSTD was received on December 14, 
2001; this claim eventually resulted in the grant of service 
connection for PSTD, and December 14, 2001 is the correct 
effective date for service connection for PTSD.  38 U.S.C.A. 
§§ 5101, 5108, 5110, 7104(b) (West 2002); 38 C.F.R. § 3.1, 
3.151, 3.155, 3.400, 20.1100 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the appellant of any evidence that is 
necessary to substantiate his claim.  This includes notifying 
the appellant of the evidence VA will attempt to obtain and 
that which the appellant is responsible for submitting.  
Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159 (2007).  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  VCAA notice 
errors (either in timing or content) are presumed 
prejudicial, but VA can proceed with adjudication if it can 
show that the error did not affect the essential fairness of 
the adjudication by showing: 1) that any defect was cured by 
actual knowledge on the part of the claimant; 2) that a 
reasonable person could be expected to understand from the 
notice what was needed; or 3) that a benefit could not have 
been awarded as a matter of law.  Sanders v. Nicholson, 487 
F.3d 881 (2007).

The veteran was provided with VCAA notice with respect to his 
underlying claim of service connection, which resulted in the 
grant of service connection for PTSD.  The veteran appealed 
the effective date assigned to that awarded, but has not been 
provided a VCAA notice regarding his appeal of the effective 
date assigned for the grant of service connection for PTSD.  
The Board finds that the lack of proper notice did not affect 
the essential fairness of the adjudication as the veteran, 
through his representative had actual knowledge of the type 
of information and evidence that was necessary to 
substantiate a claim for an earlier effective date.  See 
Sanders v. Nicholson, 487 F.3d 881 (2007), See also, written 
arguments submitted by the veteran's representative in 
November 2005 and April 2007.  In light of the foregoing, an 
adjudication of the appeal at this juncture is proper.

II.  Analysis

The veteran contends that the effective date of the grant of 
service connection for PTSD should be earlier than December 
14, 2001.  

In November 1990, the RO received the veteran's original 
claim for service connection for PTSD.  In a February 1992 
decision, the RO denied service connection for PTSD. The 
veteran timely appealed the decision.  In a March 8, 1996 
decision, the Board denied the veteran's service connection 
claim for PTSD. The veteran was notified of this decision in 
March 1996 and was provided with notice of actions the 
veteran could take on an unfavorable decision, which included 
filing a motion of reconsideration of the Board decision 
directly to the Board; filing a Notice of Appeal with the 
United States Court of Veterans Appeals within 120 days from 
the date of mailing of the notice of the Board's decision; 
and in addition, the veteran could submit new and material 
evidence to VA to reopen the claim.  However, the Board's 
March 1996 decision became final.  See 38 U.S.C.A. § 7104; 38 
C.F.R. § 20.1100.

On March 13, 1997, the RO received a statement from the 
veteran that he intended to appeal "your denial of my claim 
for PTSD."  In response, by an RO letter dated March 31, 
1997, the veteran was informed that he had already appealed 
the RO's February 1992 decision that previously denied 
service connection for PTSD and that the Board confirmed the 
denial in a March 1996 decision, which the veteran was 
previously notified on March 8, 1996.  The letter reiterated 
information as to his rights to appeal a Board decision, 
which was previously furnished to him, as noted above.  The 
letter also informed the veteran that he could reopen his 
claim by submitting new and material evidence to VA.  No 
further correspondence or communication was received by the 
RO from the veteran until December 2001.

On December 14, 2001, the RO received a VA Form 21-4138, 
Statement in Support of the Claim, from the veteran in which 
he wrote that he "wished to re-open [his] claim for service 
connection for PTSD...."  In a March 2002 decision, the RO 
declined to reopen the veteran claim for service connection, 
finding that new and material evidence had not been received.  
The veteran perfected an appeal with the RO's decision in 
February 2003.  After attending a hearing before RO personnel 
in June 2003 and submitting additional pertinent evidence, in 
a February 2002 decision, a Decision Review Officer granted 
the veteran's claim for service connection for PTSD effective 
December 14, 2001, the date of the claim to reopen. The 
veteran timely appealed the December 14, 2001, effective date 
for service connection that was assigned by the RO.

The veteran asserts that the effective date for the grant of 
service connection should be when he submitted his initial 
claim for service connection for PTSD.  Alternatively, in 
November 2005 and April 2007 statements, the veteran's 
representative, on his behalf, contends that the veteran's 
March 1997 correspondence that he intended to appeal "your 
denial of my claim for PTSD" was in fact the veteran's 
petition to reopen his claim for service connection for PTSD.  
Therefore, he contends that the effective date of the grant 
of service connection for PTSD should be March 13, 1997.  

Generally, the effective date for a grant of service 
connection is the day after separation from service or date 
entitlement arose, if a claim is received within one year 
after separation from service, otherwise the date of receipt 
of claim, or the date entitlement arose, whichever is later. 
38 U.S.C.A. § 5110 (b)(1) (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.400 (b)(2)(i) (2006).  However, the effective date of an 
award of compensation based on a reopened claim shall be 
based on the facts found, but shall not be earlier than the 
date of VA receipt of the reopened claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.400(q)(ii), (r) 
(2006).

Although the veteran maintains that the effective date of 
service connection should be made retroactive to the filing 
of his original claim, it is shown that service connection 
for PTSD was previously denied by the Board in 1996.  Because 
this determination is final, the earliest date that may be 
assigned for an award of service connection is the date a 
claim to reopen was received.  38 U.S.C.A. § 5110.

Furthermore, the Board finds that the correspondence that the 
RO received in March 1997 from the veteran was properly 
construed as the veteran expressing an intent to appeal a 
Board decision, which he was advised was no longer 
appealable.  He was also advised on what he needed to do in 
order to file a request to reopen the claim of service 
connection for PTSD.  The March 13, 1997 correspondence for 
the veteran on its face clearly shows that it was not a claim 
to reopen the claim of service connection for PTSD.  This is 
further evidenced by the fact that in a March 31, 1997 
correspondence from VA that the veteran was specifically 
informed of what he needed to do to file a claim to reopen 
the claim of service connection for PTSD.  The veteran did 
not respond to the instructions given by the RO concerning 
filing a claim to reopen the claim of service connection for 
PTSD until December 14, 2001.  In this statement, the veteran 
specifically stated the following: "I wish to reopen my 
claim for service connection for PTSD.  Please forward to me 
release of information to secure medical evidence".  This 
shows that the veteran had knowledge on how to file a claim 
to reopen a claim of service connection.

Accordingly, the Board finds that the earliest evidence of 
the veteran's intent to reopen the prior final denial of the 
claim for service connection for PTSD is found in the written 
correspondence from him that was received on December 14, 
2001. 
The veteran did not file a motion for reconsideration of the 
March 1996 Board decision, and he does not allege clear and 
unmistakable error (CUE) in the Board's 1996 decision.  38 
U.S.C.A. § 7111(a) (West 2002).  In this case, the date of 
receipt of claim (December 14, 2001), is later than the date 
entitlement arose.  As the effective date can be no earlier 
than the date of receipt of his reopened claim, December 14, 
2001 is the correct effective date in this particular 
instance.  See 38 C.F.R. §§ 3.158, 3.400(q),(r).  See also 
Melton v. West, 13 Vet. App. 442 (2000).  In this case, there 
simply is no legal authority for the Board to assign an 
earlier effective date, as the Board finds that there was no 
indication the veteran specifically acted to reopen his claim 
for service connection for PTSD prior to December 14, 2001.

Moreover, in Rudd v. Nicholson, No. 02-300 (U.S. Vet. App. 
August 18, 2006), the Court held that when a rating decision 
is final, only a request for a revision premised on clear and 
unmistakable error (CUE) could result in the assignment of 
earlier effective dates.  A freestanding claim for earlier 
effective dates, once the appeal becomes final, attempts to 
vitiate the rule of finality.  Since the veteran has not 
alleged CUE, the attempt to overcome finality in raising a 
freestanding claim must be dismissed.

For these reasons, the preponderance of the evidence is 
against the veteran's claim for an earlier effective date, 
meaning the benefit-of-the-doubt rule is inapplicable. See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The claim for an effective date earlier than December 14, 
2001, for service connection for PTSD is denied.


____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


